Citation Nr: 1630955	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-01 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a sinus-related disability, to include recurrent rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel






INTRODUCTION

The Veteran served on active duty from January 2001 to April 2001 and from October 2003 to April 2005, which includes service in Southwest Asia.  She received the Combat Action Badge and Army Commendation Medal.

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  In that decision, the RO denied entitlement to service connection for recurrent rhinitis (also claimed as sinus infections and upper respiratory infection).

In July 2015, the Board denied the claim of service connection for a sinus disorder, identified as recurrent rhinitis.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In April 2016, the Court set aside the Board's July 2015 decision, in part, and remanded the case for readjudication in compliance with directives specified in an April 2016 Joint Motion filed by counsel for the Veteran and VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she began to experience symptoms of a sinus disability (including rhinitis) during service and that she has continued to experience such symptoms in the years since service.  She was afforded a VA examination in May 2013 and was diagnosed as having seasonal allergic rhinitis.  A history of chronic sinusitis was also noted.  The physician who conducted the examination subsequently explained that there was no history of sinusitis (neither acute nor chronic) or purulent sinusitis and that para nasal sinus x-rays were normal.  He then opined that it was not likely ("less likely as not") that the Veteran's sinusitis was caused or aggravated by service.  He reasoned that the Veteran was treated for symptoms of an acute upper respiratory infection in January 2005, but that there was no defining sinusitis, that sinus x-rays were not performed, and that there were no incidences of sinusitis symptoms.

The May 2013 examiner also opined that it was not likely ("less likely as not") that the Veteran had "an upper respiratory condition that is a chronic multi-symptom diagnosis or unassociated [symptoms] as a product of environmental hazards of the Gulf."  The examiner explained that the Veteran's symptoms were limited to the spring seasons and were allergic in nature.

As noted by the parties to the Joint Motion, the opinion which was provided specifically pertains to sinusitis and no opinion was explicitly provided with respect to the Veteran's rhinitis.  Hence, a remand is necessary to obtain an opinion as to the nature and etiology of the rhinitis.

Updated VA treatment records should also be secured upon remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all outstanding records of the Veteran's treatment contained in the Little Rock Vista electronic records system and dated from October 2005 through January 2006 and from October 2013 through the present; and all such relevant records from any other sufficiently identified VA facility. 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, refer the claims file to the May 2013 VA physician, if available, otherwise to another VA physician, for an addendum opinion. 

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review. 

The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that any rhinitis experienced since April 2010 had its clinical onset in service, is related to the Veteran's upper respiratory symptoms in service, is related to exposure to environmental toxins/sand storms in service, or is otherwise the result of a disease or injury in service? 

In formulating the opinion, the examiner should specifically acknowledge and comment on any rhinitis diagnosed since April 2010, all reports of and instances of treatment for upper respiratory problems in the Veteran's service treatment records, her reports of exposure to environmental toxins and sand storms in service, and her reports of a continuity of upper respiratory symptomatology in the years since service. 

The examiner must provide reasons for each opinion given.  If an additional examination is deemed necessary, one should be scheduled.  

3.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015)

